EXHIBIT 10 (e)







AMENDED AND RESTATED

EMPLOYMENT AGREEMENT










THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT made and entered into as of the
25th day of August, 2010 by and between Standex International Corporation, a
Delaware corporation with executive offices located at 11 Keewaydin Drive,
Salem, New Hampshire 03079 (the “Employer”) and James L. Mettling, an individual
residing at 11 Middlebury Lane, Beverly, Massachusetts 01915 (the “Employee”).




1.

Termination of 2003 Employment Agreement; Employment; Term.

(a)  Employer and Employee agree that the Employment Agreement between the
parties made and entered into as of May 1, 2003 (the “2003 Agreement”) is
terminated in all respects as of the date of this Agreement.  The parties
further agree that this Agreement replaces and supersedes the 2003 Agreement and
is intended to be controlling with respect to all terms and conditions of the
employment relationship between Employer and Employee.

(b)  Employer hereby agrees to continue to employ Employee, and Employee hereby
agrees to serve Employer on a full-time basis as Vice President of Human
Resources of the Employer, subject to the direction and control of the Chief
Executive Officer of the Employer, through June 30, 2011 (the “Term”).
 Thereafter the Agreement shall automatically renew for successive one (1) year
terms commencing on July 1st of each year and end on June 30th of the next
succeeding year (the “Renewal Term”) unless otherwise terminated pursuant to
Section 1(c) of this Agreement.

(c)  Subject to the provisions for termination otherwise included in Section 5
herein, either the Employer or the Employee shall have the right to terminate
this Agreement by giving the other party thirty (30) days advanced, written
notice (the “Notice Period”), at any time during the Term or any Renewal Term,
stating his/its intention to terminate the Agreement.  Such termination will be
effective at the end of the Notice Period.  In the event of notice of
termination by the Employer, the provisions of Section 6 shall apply.

2.

Best Efforts.  Employee agrees, as long as this Agreement is in effect, to
continue to devote his same best efforts and the same time and attention to the
business of Employer that he is presently devoting to said business of Employer,
and to the performance of such executive, managerial and supervisory duties of a
similar nature to those performed for Employer during the period of service
preceding this Agreement.

3.

Non-Compete.  Except as set forth in the third paragraph of this Section 3,
Employee shall not, while this Agreement is in effect, engage in, or be
interested in, in an active capacity, any business other than that of the
Employer or any affiliate, associate or subsidiary corporation of Employer.  It
is the express intent of the Employer and Employee that: (i) the covenants and
affirmative obligations of this Section be binding obligations to be enforced to
the





1




fullest extent permitted by law; (ii) in the event of any determination of
unenforceability of the scope of any covenant or obligation, its limitation
which a court of competent jurisdiction deems fair and reasonable, shall be the
sole basis for relief from the full enforcement thereof; and (iii) in no event
shall the covenants or obligations in this Section be deemed wholly
unenforceable.

In addition, except as set forth in the third paragraph of this Section 3,
Employee shall not, for a period of one (1) year after termination of employment
(whether such termination is by reason of the expiration of this Agreement or
for any other reason), within the United States, directly or indirectly,
control, manage, operate, join or participate in the control, management or
operation of any business which directly or indirectly competes with any
business of the Employer at the time of such termination.  The Employee shall
not during the term of this non-competition provision contact any employees of
the Employer for the purpose of inducing or otherwise encouraging said employees
to leave their employment with the Employer.

Notwithstanding the foregoing restrictions, the Employee, during the one (1)
year restriction period shall be entitled to be employed in a human resources
position in a corporate environment on the condition and understanding that he
will fully abide by and honor the Invention and Trade Secret Agreement
referenced in Section 7 below.

No provision contained in this section shall restrict Employee from making
investments in other ventures which are not competitive with Employer, or
restrict Employee from engaging, during non-business hours, in any other such
non-competitive business or restrict Employee from owning less than five (5)
percent of the outstanding securities of companies which compete with any
present or future business of Employer and which are listed on a national stock
exchange or actively traded on the NASDAQ National Market System.

4.

Compensation; Fringe Benefits.  Employer agrees to compensate the Employee for
his services during the period of his employment hereunder at a minimum base
salary of One Hundred Forty-Two Thousand Dollars ($142,000) per annum, payable
semi-monthly.  Employee shall be entitled to receive such increases in this
minimum base salary, as the Compensation Committee of the Board of Directors of
Employer shall, in their sole discretion determine.

Employee shall also be entitled to participate in the Standex Long Term
Incentive Program, the Standex Annual Incentive Program, the Standex Retirement
Savings Plan and in such other incentive, welfare and retirement benefit plans
as are made available, from time to time to senior divisional management
employees of the Employer.

5.

Termination.  In addition to the provisions concerning notice of termination in
the second paragraph of Section 1, this Agreement shall terminate upon the
following events:

(a)

Death:  Employee’s employment shall terminate upon his death, and all liability
of Employer shall thereupon cease except for compensation for past services
remaining unpaid and for any benefits due to Employee’s estate or others under
the terms of any benefit plan of Employer then in effect in which Employee
participated.

(b)

Disability:  In the event that Employee becomes substantially disabled during
the term of this Agreement for a period of six consecutive months so that he is
unable to perform the services as contemplated herein, then Employer, at its
option, may terminate Employee’s employment upon written notification to
Employee.  Until such termination option is exercised, Employee will continue to
receive his full





2




salary and fringe benefits during any period of illness or other disability,
regardless of duration.




(c)

Material Breach:  The commission by Employee of any material breach of the terms
of this Agreement by the Employee or Employer, the non-breaching party may cause
this Agreement to be terminated on ten (10) days written notice.  Employer may
remove Employee from all duties and authority commencing on the first day of any
such notice period, however, payment of compensation and participation in all
benefits shall continue through the last day of such notice period.  For
purposes of this Agreement, material breach shall be defined as:

(i)

an act or acts of dishonesty on the Employee’s part which are intended to result
in his substantial personal enrichment at the expense of the Employer; or

(ii)

the Employee willfully, deliberately and continuously fails to materially and
substantially perform his duties hereunder and which result in material injury
to the Employer (other than such failure resulting from the Employee’s
incapacity due to physical or mental disability) after demand for substantial
performance is given by the Employer to the Employee specifically identifying
the manner in which the Employer believes the Employee has not materially and
substantially performed his duties hereunder.

No action, or failure to act, shall be considered “willful” if it is done by the
Employee in good faith and with reasonable belief that his action or omission
was in the best interest of the Employer.  Termination pursuant to Section 5(c)
above shall not qualify for any severance under Section 6 below.

6.

Severance.  In the event that Employee’s employment is terminated pursuant to
Section 1 of this Agreement (exclusive of a termination after a change in
control where severance is governed by the provisions contained in Section 13
herein and exclusive of termination pursuant to Section 5), the Employee shall
receive severance pay for a period of one (1) year following termination of
employment.  Severance will be paid in accordance with normal and customary
payroll practices of the Employer.  The aggregate severance will be equal to the
Employee’s then current, annual base compensation.

7.

Invention and Trade Secret Agreement.  Employee agrees that the Invention and
Trade Secret Agreement dated November 14, 1988 signed by the Employee shall
remain in full force and effect while this Agreement is in effect and after its
termination, as provided in the Invention and Trade Secret Agreement, provided,
however, that the non-compete clause of the Invention and Trade Secret Agreement
shall be superseded by the non-compete provisions of Section 3 of this
Agreement.

8.

Specific Performance.  It is acknowledged by both parties that damages will be
an inadequate remedy to Employer in the event that Employee breaches or
threatens to breach his commitments under Section 3 or under the Invention and
Trade Secret Agreement.  Therefore, it is agreed that Employer may institute and
maintain an action or proceeding to compel the specific performance of the
promises of Employee contained herein and therein.  Such remedy





3




shall, however, be cumulative, and not exclusive, to any other remedy, which
Employer may have.

9.

Entire Agreement; Amendment.  This Agreement supersedes any employment
understanding or agreement (except the Invention and Trade Secret Agreement)
which may have been previously made by Employer or its respective subsidiaries
or affiliates with Employee, and this Agreement, together with the Invention and
Trade Secret Agreement, represents all the terms and conditions and the entire
agreement between the parties hereto with respect to such employment.  This
Agreement may be modified or amended only by a written document signed by
Employer and Employee.

10.

Assignment.  This Agreement is personal between Employer and Employee and may
not be assigned; provided, however, that Employer shall have the absolute right
at any time, or from time to time, to sell or otherwise dispose of its assets or
any part thereof, to reconstitute the same into one or more subsidiary
corporations or divisions or to merge, consolidate or enter into similar
transactions.  In the event of any such assignment, the term “Employer” as used
herein shall mean and include such successor corporation.

11.

Governing Law; Binding Nature of Agreement.   This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New Hampshire,
excluding its choice of law provisions.  This Agreement shall be binding upon,
and enure to the benefit of, the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

12.

Survival.  The obligations contained in Sections 3, 6, 7 and 13 herein shall
survive the termination of this Agreement.  In addition, the termination of this
Agreement shall not affect any of the rights or obligations of either party
arising prior to or at the time of the termination of this Agreement or which
may arise by any event causing the termination of this Agreement.

13.

Change of Control.

(a)

In the event of a change in control of Employer required to be reported under
Item 6(e) of Schedule 14A of Regulation 14A of the Securities Exchange Act of
1934:

(i)

Employer may terminate Employee's employment only upon conclusive evidence of
substantial and indisputable intentional personal malfeasance in office such as
a conviction for embezzlement of Employer's funds; and

(ii)

Employee may terminate his employment at any time if there is a change in his
general area of responsibility, title or place of employment, or if his salary
or benefits are lessened or diminished.

(b)

Following a change of control of Employer, any termination of Employee's
employment either by Employee pursuant to Section 13(a)(ii) or by Employer under
any circumstances other than involving conclusive evidence of substantial and
indisputable intentional personal malfeasance in office, then:

(i)

Employee shall be promptly paid a lump sum payment equal to one times his
current annual base salary plus one times the higher of the most recent annual
bonus paid to him under the Annual Incentive Program or his target bonus amount
as of the date immediately prior to the change in control under the





4




Annual Incentive Program;




(ii)

Employee shall become 100% vested in all benefit plans in which he participates
including but not limited to the Standex Retirement Savings Plan, the Management
Savings Program portion of the Standex Annual Incentive Program and all
restricted stock options and performance share units granted under the Standex
Long Term Incentive Program and any other stock option plans of the Employer;

(iii)

One year of benefit service shall be added to the years of service credited to
Employee under the Standex Retirement Plan;

(iv)

The salary and bonus paid under Section 13(b)(i) shall be deemed the Employee's
compensation during such one additional year for purposes of the computation of
his pension under the Standex Retirement Plan; and

(v)

All life insurance and medical plan benefits covering the Employee and his
dependents shall be continued at the expense of Employer for the one-year period
following such termination as if the Employee were still an employee of the
Employer.

14.

Notices.  Any notice to be given pursuant to this Agreement shall be sent by
certified mail, postage prepaid, or by facsimile (with a copy mailed via first
class mail, postage pre-paid) or delivery in person to the parties at the
addresses set forth in the preamble to this Agreement or at such other address
as either party may from time to time designate in writing.

15.

Covenants Several.  In the event that any covenant of this Agreement shall be
determined invalid or unenforceable and the remaining provisions can be given
effect, then such remaining provisions shall remain in full force and effect.

16.

Compliance with Section 409A of the Code.  Notwithstanding any other provisions
of this Agreement herein to the contrary and to the extent applicable, the
Agreement shall be interpreted, construed and administered so as to comply with
the provisions of Section 409A of the Code and any related Internal Revenue
Service guidance promulgated thereunder.  Employee and Employer acknowledge that
it may be necessary to amend the Agreement, within the time period permitted by
the applicable Treasury Regulations, to make changes so as to cause payments and
benefits under this Agreement not to be considered “deferred compensation” for
purposes of Section 409A of the Code, to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, or a combination
thereof, so as to avoid the imposition of taxes and penalties on Employee
pursuant to Section 409A of the Code.  Employee hereby agrees that the Company
may, without any further consent from Employee, make any and all such changes to
the Agreement as may be necessary or appropriate to avoid the imposition of
penalties on Employee pursuant to Section 409A of the Code, while not
substantially reducing the aggregate value to Employee of the payments and
benefits to, or otherwise adversely affecting the rights of, Employee under the
Agreement.








5




IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its authorized officers and Employee has executed this Agreement as of
the day and year first above written.




STANDEX INTERNATIONAL

     EMPLOYEE:

CORPORATION







BY:

_____________________________

______________________________

Roger L. Fix

James L. Mettling

Its:

President/CEO








6


